                         Case 3:19-cv-05682 Document 1 Filed 07/26/19 Page 1 of 13



 1

 2

 3

 4

 5

 6

 7

 8
                                IN THE UNITED STATES DISTRICT COURT FOR THE
 9                                    WESTERN DISTRICT OF WASHINGTON
                                                 AT TACOMA
10

11
     UNITED STATES OF AMERICA,
12                                                                 Case No.
                        Plaintiff,
13
                        v.
14                                                                 UNITED STATES’
     JASON L. KREGER, as Co-Representative of                      COMPLAINT
15   the Estate of Dennis W. Kreger, Sr., deceased;
     ELLA MAE JACKSON-KREGER, as Co-
16   Representative of the Estate of Dennis W.
     Kreger, Sr. , deceased; JO ANN V. EYRISH;
17   CHRIS S. GILGORE; LAURA L. GILGORE;
     PACIFIC COUNTY
18
                        Defendants.
19

20                 The United States of America, by and through its undersigned counsel, hereby complains

21   and alleges as follows:

22                                                    INRODUCTION

23                 1.        This is a civil action to foreclose federal tax liens and a judgment lien on two
     Complaint                                                                      U.S. DEPARTMENT OF JUSTICE
     (Case No. )
                                                        1                           Tax Division, Western Region
                                                                                    P.O. Box 683
                                                                                    Washington, D.C. 20044
                                                                                    Telephone: 202-514-6056


24
                        Case 3:19-cv-05682 Document 1 Filed 07/26/19 Page 2 of 13



 1   parcels of real property located in Pacific County, Washington, described more fully below

 2   (“Subject Properties”).

 3                 2.    In a prior case, United States v. Jason L. Kreger, et al., Case No. 3:14-cv-06020-

 4   RJB (W.D. Wash.), the United States filed suit to reduce Trust Fund Recovery Penalty

 5   assessments for the tax periods ending 06/30/2002, 09/30/2002, 12/31/2002, and 06/30/2003

 6   against Dennis W. Kreger, Sr., deceased, to judgment (“Kreger I”). In Kreger I, the United

 7   States named as defendants Jason L. Kreger and Ella Mae Jackson-Kreger, as Co-

 8   Representatives of the Estate of Dennis W. Kreger, deceased.

 9                 3.    In Kreger I, this Court found that Dennis W. Kreger, Sr., deceased, is indebted to

10   the United States in the amount of $168,402.05, as of June 15, 2015, plus interest and other

11   additions accruing thereafter. Kreger I, Dkt. No. 17. The Court entered judgment in favor of the

12   United States and against Ella Mae Jackson-Kreger as representative of the Estate of Dennis W.

13   Kreger, Sr., deceased, and Jason L. Kreger, as representative of the Estate of Dennis W. Kreger,

14   Sr., deceased, on April 22, 2015, and June 15, 2015, respectively. Kreger I, Dkt. Nos. 15, 17.

15                 4.    As of June 17, 2019, Dennis W. Kreger, Sr., deceased, has outstanding Trust Fund

16   Recovery Penalty liabilities for the tax periods ending 06/30/2002, 09/30/2002, 12/31/2002, and

17   06/30/2003 totaling $199,410.30. Accordingly, the United States seeks to foreclose its tax liens

18   and its judgment lien upon the Subject Properties of this action to satisfy Dennis W. Kreger’s,

19   deceased, outstanding liabilities.

20
                                          JURISDICTION AND VENUE
21
                   5.    This action is brought pursuant to 26 U.S.C. §§ 7401 and 7403 at the direction of
22
     the Attorney General of the United States and with the authorization of Area Counsel of the
23
     Complaint                                                                 U.S. DEPARTMENT OF JUSTICE
     (Case No. )
                                                   2                           Tax Division, Western Region
                                                                               P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-514-6056


24
                         Case 3:19-cv-05682 Document 1 Filed 07/26/19 Page 3 of 13



 1   Internal Revenue Service (“IRS”), a delegate of the Secretary of the Treasury.

 2                 6.     The Court has subject matter jurisdiction pursuant to 26 U.S.C. § 7402 and 28

 3   U.S.C. §§ 1340 and 1345.

 4                 7.     Venue is proper in the Western District of Washington under 28 U.S.C. §§ 1391

 5   and 1396. Because the Subject Properties are located in Pacific County, pursuant to LCR 3(e),

 6   the proper venue is in Tacoma, Washington.

 7
                                                   DEFENDANTS
 8
                   8.     Dennis W. Kreger, Sr. resided in Clark County, Washington at the time of his
 9
     death on October 11, 2007. On February 1, 2008, the Last Will and Testament of Dennis W.
10
     Kreger, Sr. was admitted into probate by the Superior Court of Washington for Clark County,
11
     Case No. 08-4-00093-2. Jason L. Kreger and Ella Mae Jackson-Kreger were appointed as Co-
12
     Representatives of the Estate of Dennis W. Kreger, Sr.
13
                   9.     Jason L. Kreger, as Co-Representative of the Estate of Dennis W. Kreger, Sr.,
14
     deceased, is named as a party to this action pursuant to 26 U.S.C. § 7403(b) because he may
15
     claim an interest in the Subject Properties.
16
                   10.    Ella Mae Jackson-Kreger, as Co-Representative of the Estate of Dennis W.
17
     Kreger, Sr., deceased, is named as a party to this action pursuant to 26 U.S.C. § 7403(b) because
18
     she may claim an interest in the Subject Properties.
19
                   11.    Jo Ann V. Eyrish is named as a party to this action pursuant to 26 U.S.C.
20
     § 7403(b) because she may claim an interest in the Subject Properties.
21
                   12.    Chris S. Gilgore is named as a party to this action pursuant to 26 U.S.C. § 7403(b)
22
     because he may claim an interest in the Subject Properties.
23
     Complaint                                                                 U.S. DEPARTMENT OF JUSTICE
     (Case No. )
                                                    3                          Tax Division, Western Region
                                                                               P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-514-6056


24
                         Case 3:19-cv-05682 Document 1 Filed 07/26/19 Page 4 of 13



 1                 13.    Laura L. Gilgore is named as a party to this action pursuant to 26 U.S.C.

 2   § 7403(b) because she may claim an interest in the Subject Properties.

 3                 14.    Pacific County is named as a party to this action pursuant to 26 U.S.C. § 7403(b)

 4   because it may claim an interest in the Subject Properties.

 5   //

 6

 7   //

 8
     //
 9

10
     //
11

12
     //
13

14
     //
15

16
     //
17

18   //

19

20   //

21

22   //

23
     Complaint                                                                 U.S. DEPARTMENT OF JUSTICE
     (Case No. )
                                                    4                          Tax Division, Western Region
                                                                               P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-514-6056


24
                          Case 3:19-cv-05682 Document 1 Filed 07/26/19 Page 5 of 13



 1                                           THE SUBJECT PROPERTIES

 2         I.            16215 Sandridge Rd., Long Beach, WA 98631

 3                 15.      The first property that is the subject of this action is commonly referred to as

 4   16215 Sandridge Rd., Long Beach, WA 98631, is located at Assessor’s Tax Parcel Nos.

 5   111122041, and 111122040, and is more particularly described below (“Property I):

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21                 16.      On or about November 1, 1987, Dennis W. Kreger, Sr. and Colleen Kreger,

22   Husband and Wife, (“Buyer”), entered into a Real Estate Contract with Elie P. Fitzgerald and

23   Juanita Fitzgerald, Husband and Wife; and Jack C. Eyrish and Jo Ann V. Eyrish, Husband and
     Complaint                                                                     U.S. DEPARTMENT OF JUSTICE
     (Case No. )
                                                       5                           Tax Division, Western Region
                                                                                   P.O. Box 683
                                                                                   Washington, D.C. 20044
                                                                                   Telephone: 202-514-6056


24
                         Case 3:19-cv-05682 Document 1 Filed 07/26/19 Page 6 of 13



 1   Wife, (“Seller”) for the purchase of Property I. The Real Estate Contract was recorded with

 2   Pacific County on December 4, 1987.

 3                 17.    The Real Estate Contract provided that the total sale price was $28,000, with a

 4   down-payment of $3,000, and $25,000 was to be financed by the Seller. The financed amount

 5   was to be paid in monthly payments of $300, starting December 1, 1987, with an interest rate of

 6   9%. There was no “payout date”, by which the entire balance was due. The Real Estate Contract

 7   also provided that upon payment of all the amounts due to the Seller, the Seller will deliver a

 8   Statutory Warranty Deed to the Buyer.

 9                 18.    Upon information and belief, no Statutory Warranty Deed conveying Property I to

10   Dennis W. Kreger, Sr. and Colleen Kreger was ever recorded with Pacific County. However,

11   upon information and belief, during all relevant times, Dennis W. Kreger, Sr. and Colleen

12   Kreger, or Dennis W. Kreger, Sr., individually, were the true owners of Property I.

13                 19.    On or about December 24, 1987, Dennis W. Kreger, Sr. assumed the

14   responsibility for the electric service for Property I.

15                 20.    Payments for property taxes on Property I were made by the Estate of Dennis W.

16   Kreger, Sr., as late as 2009, and by individuals connected to Dennis W. Kreger, Sr. as late as

17   2012.

18                 21.    Under the loan repayment conditions as detailed in Paragraph 17, above, the loan

19   obtained by Dennis W. Kreger, Sr. and Colleen Kreger, would have been repaid within 11 years,

20   or by December 1, 1998. RCW § 4.16.040(1) provides in relevant parts that an action upon a

21   written contract shall be commenced within six years. Therefore, if the Buyer failed to comply

22   with the terms of the Real Estate Contract, the Seller was to commence action within six years,

23   or no later than December 1, 2004, six years after the date of the last scheduled payment. Upon
     Complaint                                                                 U.S. DEPARTMENT OF JUSTICE
     (Case No. )
                                                    6                          Tax Division, Western Region
                                                                               P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-514-6056


24
                         Case 3:19-cv-05682 Document 1 Filed 07/26/19 Page 7 of 13



 1   information and belief, no such action was ever commenced.

 2                 22.    Upon information and belief, Dennis W. Kreger, Sr. and Colleen Kreger, became

 3   the owners of Property I, and enjoyed all the burdens and benefits of ownership.

 4                 23.    On or about November 1, 2000, Dennis W. Kreger, Sr., as the Personal

 5   Representative of the Estate of Colleen J. Kreger, and not in his individual capacity, conveyed

 6   Colleen J. Kreger’s interest in Property I to Dennis W. Kreger, Sr., a single man, through

 7   Personal Representative Deed. The Personal Representative Deed was recorded with Pacific

 8   County on December 18, 2000.

 9                 24.    At the time of his death on October 11, 2007, Dennis W. Kreger, Sr. was the sole

10   owner of Property I.

11                 25.    Upon information and belief, Jo Ann Eyrish is the only living Seller that was a

12   party to the Real Estate Contract. Elie P. Fitzgerald, Juanita Fitzgerald, and Jack Eyrish are all

13   deceased.

14   //

15

16   //

17
     //
18

19
     //
20

21
     //
22

23
     Complaint                                                                 U.S. DEPARTMENT OF JUSTICE
     (Case No. )
                                                    7                          Tax Division, Western Region
                                                                               P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-514-6056


24
                          Case 3:19-cv-05682 Document 1 Filed 07/26/19 Page 8 of 13



 1         II.           17805 Sandridge Road, Long Beach, WA 98631

 2                 26.      The second property that is the subject of this action is commonly referred to as

 3   17805 Sandridge Rd., Long Beach, WA 98631, is located at Assessor’s Tax Parcel Nos.

 4   111122074, and is more particularly described below (“Property II”):

 5

 6

 7

 8

 9

10

11

12

13

14

15

16                 27.      On or about August 26, 1994, Dennis W. Kreger and Colleen J. Kreger, husband

17   and wife, and Chris S. Gilgore and Laura L. Gilgore, husband and wife, acquired interest in

18   Property II, from Jack L. Bowman and Noreen L. Bowman, husband and wife, through a

19   Statutory Warranty Deed. The Statutory Warranty Deed was recorded with the Pacific County

20   Auditor on September 21, 1994.

21                 28.      On or about November 1, 2000, Dennis W. Kreger, Sr., as the Personal

22   Representative of the Estate of Colleen J. Kreger, and not in his individual capacity, conveyed

23   Colleen J. Kreger’s interest in Property II to Dennis W. Kreger, Sr., a single man, through
     Complaint                                                                    U.S. DEPARTMENT OF JUSTICE
     (Case No. )
                                                      8                           Tax Division, Western Region
                                                                                  P.O. Box 683
                                                                                  Washington, D.C. 20044
                                                                                  Telephone: 202-514-6056


24
                         Case 3:19-cv-05682 Document 1 Filed 07/26/19 Page 9 of 13



 1   Personal Representative Deed. The Personal Representative Deed was recorded with Pacific

 2   County on December 18, 2000.

 3                 29.     At the time of his death on October 11, 2007, Dennis W. Kreger, Sr. held at least

 4   a partial interest in Property II.

 5
                                           TAX LIABILITIES AND LIENS
 6
                   30.     On the following dates, a delegate of the Secretary of the Treasury of the United
 7
     States made the following timely civil penalty assessments against Dennis W. Kreger, Sr. under
 8
     26 U.S.C. § 6672 (Trust Fund Recovery Penalty), as a result of his willful failure to collect,
 9
     truthfully account for, and pay over to the United States taxes required to be withheld from
10
     wages paid to employees of Denny’s Machine & Fab, Inc. (Denny’s Machine):
11

12                       Tax Period     Assessment Date      Penalty Assessed     Unpaid Balance
                                                                                   as of June 17,
13                                                                                     2019*

14                       06/30/2002        01/03/2005           $29,586.19          $38,300.07

15                       09/30/2002        01/03/2005           $45,101.24          $87,677.39

16                       12/31/2002        01/03/2005           $35,784.38          $69,565.24

                         06/30/2003        01/03/2005            $1,989.47           $3,867.60
17
                    TOTAL                                                           $199,410.30
18

19   *As of June 17, 2019, and including accrued but unassessed interest as of this date.
20                 31.     As a result of unpaid assessments, together with Dennis W. Kreger, Sr.’s refusal
21   or neglect to pay the assessed sums upon the IRS giving notice and making demand for payment,
22   pursuant to 26 U.S.C. §§ 6321 and 6322, tax liens arose in favor of the United States upon all
23   property and rights to property belonging to Dennis W. Kreger, Sr. as of the date of the
     Complaint                                                                   U.S. DEPARTMENT OF JUSTICE
     (Case No. )
                                                     9                           Tax Division, Western Region
                                                                                 P.O. Box 683
                                                                                 Washington, D.C. 20044
                                                                                 Telephone: 202-514-6056


24
                         Case 3:19-cv-05682 Document 1 Filed 07/26/19 Page 10 of 13



 1   assessments.

 2                 32.     In accordance with 26 U.S.C. § 6323(f), On September 6, 2013, a Notice of

 3   Federal Tax Lien was filed with the Pacific County Auditor’s Office, against Dennis W. Kreger,

 4   Sr., deceased, for unpaid trust fund recovery penalties for tax the periods ending 06/30/2002,

 5   09/30/2002, 12/31/2002, and 06/30/2003.

 6                 33.     In accordance with 26 U.S.C. § 6323(g), on December 4, 2014, a Notice of

 7   Federal Tax Lien was refiled with the Pacific County Auditor’s Office, against Dennis W.

 8   Kreger, Sr., deceased, for unpaid trust fund recovery penalties for tax the periods ending

 9   06/30/2002, 09/30/2002, 12/31/2002, and 06/30/2003.

10                 34.     On December 29, 2014, the United States filed suit against Jason L. Kreger and

11   Ella Mae Jackson-Kreger, as Co-Representatives of the Estate of Dennis W. Kreger, deceased, to

12   reduce the Trust Fund Recovery Penalty assessments against Dennis W. Kreger, Sr. (deceased)

13   for the tax periods ending 06/30/2002, 09/30/2002, 12/31/2002, and 06/30/2003 to judgment. See

14   United States v. Jason L. Kreger, et al., Case No. 3:14-cv-06020-RJB (W.D. Wash.).

15                 35.     In Kreger I, this Court found that Dennis W. Kreger, Sr., deceased, is indebted to

16   the United States in the amount of $168,402.05, as of June 15, 2015, plus interest and other

17   additions accruing thereafter. Kreger I, Dkt. No. 17. The Court entered judgment in favor of the

18   United States and against Ella Mae Jackson-Kreger as representative of the Estate of Dennis W.

19   Kreger, Sr., deceased, and Jason L. Kreger, as representative of the Estate of Dennis W. Kreger,

20   Sr., deceased, on April 22, 2015, and June 15, 2015, respectively. Kreger I, Dkt. Nos. 15, 17.

21                 36.     Certified copies of the abstracts of judgment against Jason L. Kreger and Ella

22   Mae Jackson-Kreger, as Co-Representatives of the Estate of Dennis W. Kreger, Sr., deceased,

23   were recorded with Pacific County Auditor’s Office on July 18, 2019. Pursuant to 28 U.S.C. §
     Complaint                                                                   U.S. DEPARTMENT OF JUSTICE
     (Case No. )
                                                     10                          Tax Division, Western Region
                                                                                 P.O. Box 683
                                                                                 Washington, D.C. 20044
                                                                                 Telephone: 202-514-6056


24
                         Case 3:19-cv-05682 Document 1 Filed 07/26/19 Page 11 of 13



 1   3201(a), a judgment lien arose in favor of the United States on all property and interest in

 2   property of Dennis W. Kreger Sr.’s Estate.

 3
      CLAIM FOR RELIEF: FORECLOSE FEDERAL TAX LIENS AND JUDGMENT LIEN
 4                     AGAINST THE SUBJECT PROPERTIES

 5                 37.     The United States incorporates and re-alleges as if fully stated herein each of the

 6   allegations in Paragraphs 1 to 36, above.

 7                 38.     The United States seeks to foreclose the federal tax liens described above through

 8   sale of the Subject Properties.

 9                 39.     The tax liens arising from the assessments described in Paragraph 30 above have

10   priority over all interests in the Subject Properties acquired after the attachment of the tax liens,

11   subject to the provisions of 26 U.S.C. § 6323(a). However, to the extent there is any unpaid

12   amount owed to Pacific County, to which 26 U.S.C. § 6323(b)(6) applies, on the date of the

13   Subject Properties’ sale, such amount shall have priority over the United States’ federal tax liens

14   against the Subject Properties.

15                 40.     In addition, the United States seeks to foreclose the judgment lien described

16   above through sale of the Subject Properties.

17                 41.     The United States’ judgment lien has not been fully satisfied as of the date of this

18   Complaint. Pursuant to 28 U.S.C. § 3201(b), the United States’ judgment lien has priority over

19   any other lien or encumbrance that is perfected later in time.

20                 42.     Under 26 U.S.C. § 7403(c) and 28 U.S.C. § 3201, the United States is entitled to

21   enforce its federal tax liens and judgment lien against the Subject Properties, which should be

22   sold free and clear of all rights, titles, liens, claims, and interests of the parties to this action, with

23   an appropriate portion of the net proceeds to be distributed to the United States for application
     Complaint                                                                    U.S. DEPARTMENT OF JUSTICE
     (Case No. )
                                                      11                          Tax Division, Western Region
                                                                                  P.O. Box 683
                                                                                  Washington, D.C. 20044
                                                                                  Telephone: 202-514-6056


24
                        Case 3:19-cv-05682 Document 1 Filed 07/26/19 Page 12 of 13



 1   toward the unpaid federal tax liabilities of Dennis W. Kreger, Sr., deceased, in accordance with

 2   the law.

 3

 4   WHEREFORE, the Plaintiff, the United States, prays as follows:

 5                 A.     That this Court determine and adjudge that the United States has valid federal tax

 6                        liens and judgment lien against all property and rights to property of Dennis W.

 7                        Kreger, Sr., deceased, including, but not limited to, his interest in the Subject

 8                        Properties;

 9                 B.     That the federal tax liens and judgment lien against Dennis W. Kreger, Sr.,

10                        deceased, encumbering the Subject Properties be foreclosed;

11                 C.     That this Court determine the merits and priority of any claims or interests of the

12                        other named defendants in the Subject Properties and their respective priorities to

13                        a distribution of proceeds from a sale of the Subject Properties;

14                 D.     That the Subject Properties be sold with the proceeds applied to the delinquent

15                        Trust Fund Recovery Penalty liabilities of Dennis W. Kreger, Sr., deceased; and

16   //

17

18   //

19
     //
20

21
     //
22

23
     Complaint                                                                    U.S. DEPARTMENT OF JUSTICE
     (Case No. )
                                                     12                           Tax Division, Western Region
                                                                                  P.O. Box 683
                                                                                  Washington, D.C. 20044
                                                                                  Telephone: 202-514-6056


24
                        Case 3:19-cv-05682 Document 1 Filed 07/26/19 Page 13 of 13



 1                 E.     That the United States be granted its costs and fees herein, and such other and

 2                        further relief as this Court deems just and proper.

 3
     DATED this 26th day of July, 2019.
 4
                                                          RICHARD E. ZUCKERMAN
 5                                                        Principal Deputy Assistant Attorney General

 6                                                        /s/Rika Valdman
                                                          RIKA VALDMAN
 7                                                        Trial Attorney, Tax Division
                                                          U.S. Department of Justice
 8                                                        P.O. Box 683
                                                          Washington, D.C. 20044-0683
 9                                                        Telephone: 202-514-6056
                                                          Fax: 202-307-0054
10                                                        rika.valdman@usdoj.gov

                                                          BRIAN T. MORAN
11                                                        United States Attorney
                                                          Western District of Washington
12                                                        Of Counsel

13                                                        Attorneys for the United States of America

14

15

16

17

18

19

20

21

22

23
     Complaint                                                                   U.S. DEPARTMENT OF JUSTICE
     (Case No. )
                                                     13                          Tax Division, Western Region
                                                                                 P.O. Box 683
                                                                                 Washington, D.C. 20044
                                                                                 Telephone: 202-514-6056


24
                                         Case 3:19-cv-05682 Document 1-1 Filed 07/26/19 Page 1 of 2
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Jason L. Kreger, et al.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Clark
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Rika Valdman, (202) 514-6056
U.S. Department of Justice, Tax Division
P.O. Box 683, Ben Franklin Station, Washington, D.C. 20044

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. Section 7403
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit to foreclose on tax lien and judgment lien
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION          DEMAND $                                                                          CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Robert J. Bryan                                                                             DOCKET NUMBER 3:14-cv-06020-RJB
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/26/2019                                                              /s/ Rika Valdman
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 0)     Case 3:19-cv-05682 Document 1-1 Filed 07/26/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

,,      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

,,,     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

,9      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

9       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due tochanges in
         statue.

9,      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

9,,     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

9,,, Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
                         Case 3:19-cv-05682 Document 1-2 Filed 07/26/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                             )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No. 3:19-cv-5682
                                                                       )
                    Jason L. Kreger, et al.                            )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jason L. Kreger
                                           5401 NW 289th Street
                                           Ridgefield, WA 98642-8327




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Rika Valdman
                                           Trial Attorney
                                           Department of Justice, Tax Division
                                           PO Box 683
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 3:19-cv-05682 Document 1-2 Filed 07/26/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-5682

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 3:19-cv-05682 Document 1-3 Filed 07/26/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 3:19-cv-5682
                                                                      )
                    Jason L. Kreger, et al.                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ella Mae Jackson-Kreger
                                           27100 Fm. 1062
                                           Canyon, TX 79105-8113




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Rika Valdman
                                           Trial Attorney
                                           Department of Justice, Tax Division
                                           PO Box 683
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 3:19-cv-05682 Document 1-3 Filed 07/26/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-5682

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 3:19-cv-05682 Document 1-4 Filed 07/26/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 3:19-cv-5682
                                                                      )
                    Jason L. Kreger, et al.                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jo Ann Eyrish
                                           10715 78th Ave NW
                                           Gig Harbor, WA 98332-6805




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Rika Valdman
                                           Trial Attorney
                                           Department of Justice, Tax Division
                                           PO Box 683
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 3:19-cv-05682 Document 1-4 Filed 07/26/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-5682

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 3:19-cv-05682 Document 1-5 Filed 07/26/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 3:19-cv-5682
                                                                      )
                    Jason L. Kreger, et al.                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Chris S. Gilgore
                                           16209 Sandridge Rd.
                                           Long Beach, WA 98631-6502




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Rika Valdman
                                           Trial Attorney
                                           Department of Justice, Tax Division
                                           PO Box 683
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 3:19-cv-05682 Document 1-5 Filed 07/26/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-5682

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 3:19-cv-05682 Document 1-6 Filed 07/26/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 3:19-cv-5682
                                                                      )
                    Jason L. Kreger, et al.                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Laura L. Gilgore
                                           16209 Sandridge Rd.
                                           Long Beach, WA 98631-6502




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Rika Valdman
                                           Trial Attorney
                                           Department of Justice, Tax Division
                                           PO Box 683
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 3:19-cv-05682 Document 1-6 Filed 07/26/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-5682

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 3:19-cv-05682 Document 1-7 Filed 07/26/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 3:19-cv-5682
                                                                      )
                    Jason L. Kreger, et al.                           )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Pacific County, WA
                                           300 Memorial Drive
                                           South Bend, WA 98586




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Rika Valdman
                                           Trial Attorney
                                           Department of Justice, Tax Division
                                           PO Box 683
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 3:19-cv-05682 Document 1-7 Filed 07/26/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-5682

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
